Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8-12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the end portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which end portion of the sipe this limitation is referring to. For examination purposes, the claim will be interpreted as the recitation in line 5 reciting ‘an end portion).
Claims 3 and 8 recite the limitation "the end portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which end portion of the sipe this limitation is referring to. For examination purposes, the claim will be interpreted as the recitation in line 8 reciting ‘an end portion).
Claims 9-12, 14, 15, 18, and 19 are also indefinite for depending on an indefinite base in claims 2, 3, and 8 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki (US 2016/0114630 A1).
Regarding claim 1, Saeki teaches a pneumatic tire comprising (Para. [0025], in a tread surface, two or more circumferential main grooves extending in a tread circumferential direction (Fig. 1, Ref. Num. 2), and a land portion partitioned between the circumferential main grooves or by one of the circumferential main grooves (Fig. 1, Ref. Num. 3) and a tread edge (Fig. 1, Ref. Num. TE), wherein the land portion comprises a width direction sipe extending in a tread width direction (Fig. 1, Ref. Num. 6), the width direction sipe comprises, in a cross section along a depth direction, a linear portion extending from an opening of the width direction sipe toward a bottom of the width direction sipe (Fig. 2, Portion of the sipe radially outward of the bend 7a), and a bent portion connected to the linear portion (Fig. 2, Ref. Num. 7a, 7b, 7c, 7d), bending and extending from a connecting portion with the linear portion to the bottom of the width direction sipe, and the linear portion of the width direction sipe has a length in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kishizoe (US 2021/0331526 A1) in view of Saeki (US 2016/0114630 A1).
Regarding claim 1, Kishizoe teaches a pneumatic tire comprising (Para. [0052], in a tread surface, two or more circumferential main grooves extending in a tread circumferential direction (Fig. 2, Ref. Num. 2a), and a land portion partitioned between the circumferential main grooves or by one of the circumferential main grooves (Fig. 2, Ref. Num. 4) and a tread edge (Fig. 2, Ref. Num. T), wherein the land portion comprises a width direction sipe extending in a tread width direction (Fig. 3, Ref. Num. 5). However, Kishizoe does not teach the shape of the sipe in the depth direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe with Saeki in order to form the sipes with a linear portion in the depth direction connected to a bent portion where the linear portion has a depth that increases form the center of the sipe to the end of the sipe. This modification will generate shear force at the time of step-in and improve the rigidity of the land portion to improve the wear resistance (Saeki; Para. [0029]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kishizoe (US 2021/0331526 A1) in view of Saeki (US 2016/0114630 A1) as applied to claim 1 above, and further in view of Saeki703 (JP 2015003703 A, with English Machine Translation).
Regarding claim 2, Kishizoe in view of Saeki teaches that the bent portion of the sipe includes four apex in the center portion of the sipe (Saeki; Fig. 2, Ref. Num. 7a, 7b, 7c, 7d); however, they do not teach that the number of apexes in the end portion is smaller than the number in the center portion.
In an analogous art, Saeki703 teaches forming width direction sipes (Fig. 1, Ref. Num. 6) with a bottom raising portion on the end (Fig. 5a, Ref. Num. 8) which will make the end portion have one less apex than the central portion (Fig. 5a, Ref. Num. 7a, 7b, 7c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe in view of Saeki with Saeki703 in order to form the width direction sipe with a bottom raising portion at the end of the sipe. This modification will improve the rigidity of the end portion of the block (Saeki703; Para. [0020]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishizoe (US 2021/0331526 A1) in view of Saeki (US 2016/0114630 A1) as applied to claim 1 above, and further in view of Ito (US 2016/0243898 A1).
Regarding claim 4, Kishizoe teaches that the sipes have a depth of not less than 2.0 mm (Para. [0076]); however, neither Kishizoe nor Saeki teach the sipe interval.
In an analogous art, Ito teaches that the sipe interval (Fig. 3, Ref. Num. P2) is between 0.05 times and 0.20 times the circumferential block length (Para. [0058]). Using the circumferential block length taught by Kishizoe of 50 mm (Para. [0198]), the sipe interval will be between 2.5 mm and 10 mm. This will create an overlap that will cause the value of l/d to be within the claimed range when the sipe has a depth of between 2 mm and 5 mm. Kishizoe in view of Saeki and Ito does not expressly disclose a value of 2 to 4; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio l/d within the claimed range since Kishizoe in view of Saeki and Ito discloses the sipe depth as greater than 2.0 mm and the sipe interval as between 2.5 mm and 10 mm, said ranges creating a range of l/d that overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe and Saeki with Ito in order to have the sipe interval be between 0.05 and 0.20 times the circumferential block length. This modification will improve the on-ice performance (Para. [0058]).
Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishizoe (US 2021/0331526 A1) in view of Saeki (US 2016/0114630 A1) as applied to claim 1 above, and further in view of Kiwaki (US 2014/0158264 A1).
Regarding claim 5, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. Num. 4; Blocks inside of the shoulder blocks) and that the width of the tread blocks (Fig. 2, Ref. Num. Wb) is 40 mm (Para. [0197]). However, neither Kishizoe nor Saeki teaches the tread gauge.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe and Saeki with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Since the width of the internal land portions is 40 mm and the tread gauge is 10 mm or less, the ratio Wc/Dc will be greater than or equal to 4, which is within the range required by the instant claims.
Regarding claim 6, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. Num. 4; Blocks inside of the shoulder blocks) and that the width of the tread blocks (Fig. 2, Ref. Num. Wb) is 40 mm (Para. [0197]). However, neither Kishizoe nor Saeki teaches the tread gauge.
In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe and Saeki with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Since the width of the shoulder land portions is 40 mm and the tread gauge is 10 mm or less, the ratio Ws/Ds will be greater than or equal to 4. Kishizoe in view of Saeki and Kiwaki does not expressly disclose a value of greater than or equal to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio Ws/Ds within the claimed range since Kishizoe in view of Saeki and Kiwaki discloses Ws as 40 mm (Kishizoe; Para. [0197]) and Ds as less than 10 mm (Kiwaki; Para. [0038]) which gives a Ws/Ds as greater than 4, said range overlapping the claimed range.
Regarding claim 7, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. Num. 4; Blocks inside of the shoulder blocks). However, neither Kishizoe nor Saeki teaches the tread gauge.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe and Saeki with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Kishizoe in view of Saeki and Kiwaki does not expressly disclose a value of 8.5 mm or less; however, it would have been obvious to a person of ordinary skill in the art to configure the tread gauge of each internal and shoulder land portion within the claimed range since Kishizoe in view of Saeki and Kiwaki discloses the tread gauge as less than 10 mm (Kiwaki; Para. [0038]), said range overlapping the claimed range.
Regarding claim 17, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. Num. 4; Blocks inside of the shoulder blocks) and that the width of the tread blocks (Fig. 2, Ref. Num. Wb) is 40 mm (Para. [0197]). However, neither Kishizoe nor Saeki teaches the tread gauge.
In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe and Saeki with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Since the width of the shoulder land portions is 40 mm and the tread gauge is 10 mm or less, the ratio Ws/Ds will be greater than or equal to 4. Kishizoe in view of Saeki and Kiwaki does not expressly disclose a value of greater than or equal to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio Ws/Ds within the claimed range since Kishizoe in view of Saeki and Kiwaki discloses Ws as 40 mm (Kishizoe; Para. [0197]) and Ds as less than 10 mm (Kiwaki; Para. [0038]) which gives a Ws/Ds as greater than 4, said range overlapping the claimed range.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2021/0331526 A1) in view of Saeki (US 2016/0114630 A1) and Saeki703 (JP 2015003703 A) as applied to claim 2 above, and further in view of Ito (US 2016/0243898 A1).
Regarding claim 9, Kishizoe teaches that the sipes have a depth of not less than 2.0 mm (Para. [0076]); however, none of Kishizoe, Saeki703, nor Saeki teach the sipe interval.
In an analogous art, Ito teaches that the sipe interval (Fig. 3, Ref. Num. P2) is between 0.05 times and 0.20 times the circumferential block length (Para. [0058]). Using the circumferential block length taught by Kishizoe of 50 mm (Para. [0198]), the sipe interval will be between 2.5 mm and 10 mm. This will create an overlap that will cause the value of l/d to be within the claimed range when the sipe has a depth of between 2 mm and 5 mm. Kishizoe in view of Saeki, Saeki703, and Ito does not expressly disclose a value of 2 to 4; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio l/d within the claimed range since Kishizoe in view of Saeki, Saeki703, and Ito discloses the sipe depth as greater than 2.0 mm and the sipe interval as between 2.5 mm and 10 mm, said ranges creating a range of l/d that overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe, Saeki, and Saeki703 with Ito in order to have the sipe interval be between 0.05 and 0.20 times the circumferential block length. This modification will improve the on-ice performance (Para. [0058]).
Claim 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2021/0331526 A1) in view of Saeki (US 2016/0114630 A1) and Saeki703 (JP 2015003703 A) as applied to claim 2 above, and further in view of Kiwaki (US 2014/015826 A1).
Regarding claim 11, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. 
In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe, Saeki, and Saeki703 with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Since the width of the internal land portions is 40 mm and the tread gauge is 10 mm or less, the ratio Wc/Dc will be greater than or equal to 4, which is within the range required by the instant claims.
Regarding claim 14, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. Num. 4; Blocks inside of the shoulder blocks) and that the width of the tread blocks (Fig. 2, Ref. Num. Wb) is 40 mm (Para. [0197]). However, none of Kishizoe, Saeki, nor Saeki703 teach the tread gauge.
In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe, Saeki, and Saeki703 with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Since the width of the shoulder land portions is 40 mm and the tread gauge is 10 mm or less, the ratio Ws/Ds will be greater than or equal to 4. Kishizoe in view of Saeki, Saeki703 and Kiwaki does not expressly disclose a value of greater than or equal to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio Ws/Ds within the claimed range since Kishizoe in view of Saeki, Saeki703, and Kiwaki discloses Ws as 40 mm (Kishizoe; Para. [0197]) and Ds as less than 10 mm (Kiwaki; Para. [0038]) which gives a Ws/Ds as greater than 4, said range overlapping the claimed range.
Regarding claim 18, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. 
In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe, Saeki, and Saeki703 with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Kishizoe in view of Saeki, Saeki703 and Kiwaki does not expressly disclose a value of 8.5 mm or less; however, it would have been obvious to a person of ordinary skill in the art to configure the tread gauge of each internal and shoulder land portion within the claimed range since Kishizoe in view of Saeki, Saeki703, and Kiwaki discloses the tread gauge as less than 10 mm (Kiwaki; Para. [0038]), said range overlapping the claimed range.
Claim 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishizoe (US 2021/0331526 A1) in view of Saeki (US 2016/0114630 A1) and Ito (US 2016/0243898 A1) as applied to claim 4 above, and further in view of Kiwaki (US 2014/0158264 A1).
Regarding claim 13, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. Num. 4; Blocks inside of the shoulder blocks) and that the width of the tread blocks (Fig. 2, Ref. Num. Wb) is 40 mm (Para. [0197]). However, none of Kishizoe, Saeki, nor Ito teach the tread gauge.
In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe, Saeki, and Ito with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Since the width of the internal land portions is 40 mm and the tread gauge is 10 mm or less, the ratio Wc/Dc will be greater than or equal to 4, which is within the range required by the instant claims.

In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe, Saeki, and Ito with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Since the width of the shoulder land portions is 40 mm and the tread gauge is 10 mm or less, the ratio Ws/Ds will be greater than or equal to 4. Kishizoe in view of Saeki, Ito and Kiwaki does not expressly disclose a value of greater than or equal to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio Ws/Ds within the claimed range since Kishizoe in view of Saeki, Ito, and Kiwaki discloses Ws as 40 mm (Kishizoe; Para. [0197]) and Ds as less than 10 mm (Kiwaki; Para. [0038]) which gives a Ws/Ds as greater than 4, said range overlapping the claimed range.
Regarding claim 18, Kishizoe teaches that the land portion comprises two shoulder land portions (Fig. 2, Ref. Num. 4; outermost blocks adjacent to the tread edge) and internal land portions (Fig. 2, Ref. Num. 4; Blocks inside of the shoulder blocks). However, none of Kishizoe, Saeki, nor Ito teach the tread gauge.
In an analogous art, Kiwaki teaches a tire with a tread gauge of 10 mm or less (Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kishizoe, Saeki, and Ito with Kiwaki in order to have the tread gauge be 10 mm or less. This modification will let the tire have a lower rolling resistance (Kiwaki; Para. [0038]). Kishizoe in view of Saeki, Ito and Kiwaki does not expressly disclose a value of 8.5 mm or less; however, it would have been obvious to a person of ordinary skill in the art to configure the tread gauge of each internal and shoulder .
Allowable Subject Matter
Claims 3, 8, 10, 12, 15, and 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest available prior art is Kishizoe (US 2021/0331526 A1), Saeki (US 2016/0114630 A1), Saeki703 (JP 2015003703 A, and Wada (JP 2005193770 A, with English Machine Translation).
Kishizoe, Saeki, and Saeki703 teach all the limitation of claims 1 and 2, however, they teach that the amplitude of the sipe is constant throughout the whole sipe (Saeki; Fig. 2; Saeki703; Fig. 2, 4, 5) and none of them teach that the amplitude is constant in an end portion of the sipe while being larger on the bottom of the sipe than the opening in the center portion of the sipe. Wada teaches a sipe where the amplitude is larger on the bottom of the sipe than the top of the sipe (Fig. 2); however Wada does not teach for the amplitude to be larger on the bottom of the sipe only in the center portion of the sipe and not on an end portion. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the amplitude of the sipe is larger on the bottom side than the opening side in the center portion of the sipe and the amplitude is constant in an end portion of the sipe, as required by claims 3, 8, 10, 12, 15, and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/               Primary Examiner, Art Unit 1749